internal_revenue_service sin department of the treasury washington dc person to contact telephone number refer reply to t ep ra t3 date oct legend taxpayer ira a this is in response to a letter dated date as supplemented by letters of date date date date date and date in which you through your authorized representative request rulings under sec_408 and sec_72 of the internal_revenue_code the following facts and representations support your ruling_request the taxpayer maintains ira a it is represented that ira a meets the requirements of sec_408 of the code the taxpayer will attain age on date he began receiving a series of substantially_equal_periodic_payments from ira a on date in the amount of dollar_figure a month amounting to approximately dollar_figure annually he continued to receive monthly distributions of approximately dollar_figure in and the payments from ira a are intended to qualify as a series of substantially_equal_periodic_payments within the meaning of sec_72 of the code based on the taxpayer's life expectancy on date the taxpayer's spouse filed a petition for divorce it is represented that a judgement of divorce will be entered by the end of and that the judgement of divorce will require that approximately fifty percent of ira a be transferred directly to a new ira to be set up and maintained in the name of taxpayer’s spouse taxpayer will retain approximately fifty percent of the pre-divorce balance of ira a as a result of the above transfer taxpayer will reduce his page monthly distribution from ira a by approximately fifty percent beginning with the calendar_year the year following the year of the divorce it is also represented that the judgement of divorce is a decree or instrument described in sec_71 of the code based on the above facts and representations taxpayer through his authorized representative requests the following letter rulings the division of ra a and subsequent transfer of approximately fifty percent of ira a to an account in the name of taxpayer’s spouse pursuant to the decree of divorce will be considered a nontaxable transfer under sec_408 of the code the reduction in the monthly distribution from ira a to taxpayer beginning in calendar_year prior to taxpayer attaining age will not constitute a subsequent modification in his series of periodic_payments as the term subsequent modification is used in sec_72 of the code and will not result in the imposition on taxpayer of the ten percent additional income_tax imposed by sec_72 pursuant to sec_72 taxpayer may change the method of distribution and the amount thereof from his ira a at any time after november without imposition of the ten percent additional income_tax plus interest by sec_72 of the code because of a subsequent modification of a series of substantially_equal_periodic_payments sec_408 of the code provides that an individual's ira interest transferred pursuant to a decree of divorce_or_separation_instrument described in subparagraph a of sec_71 is not to be treated as a taxable transfer made by such individual notwithstanding any other provision of this subtitle and is treated as an ira of the former spouse and not of the original ira holder benefit of the former spouse thereafter such transferred interest is to be treated as maintained for the sec_72 of the code provides that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 which includes an ira the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 of the code provides that a distribution from a qualified_retirement_plan that is part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary is not subject_to the tax imposed by sec_72 sec_72 of the code provides that if paragraph does not apply toa distribution by reason of paragraph a iv and the series of payments under such paragraph are substantially_modified other than by reason of death or disability - i before the close of the year period beginning with the date of the first payment and after the employee attains age or ii before the employee attains age the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which but for paragraph a iv would have been imposed plus interest for the deferral_period page sec_72 of the code defines the term deferral_period as the period beginning with the taxable_year in which without regard to paragraph a iv the distribution would have been includibie in gross_income and ending with the taxable_year in which the modification described in subparagraph a occurs with respect to your first ruling_request as noted above sec_408 of the code provides that ira amounts transferred to an ira of a former spouse pursuant to its provisions become the ira property of the former spouse and that the transfer is not to be considered a taxable transfer thus with respect to your first ruling_request we conclude that the division of ira a and subsequent transfer of approximately fifty percent of ira a to an account in the name of taxpayer's spouse pursuant to the decree of divorce will be considered a nontaxable transfer under sec_408 of the code with respect to your second ruling_request taxpayer currently owns ira a from which he commenced receiving monthly distributions in the amount of dollar_figure in date itis represented that the stream of distributions from ira a to taxpayer are intended to comply with sec_72 of the code pursuant to his divorce decree taxpayer will be required to transfer fifty percent of ira a to an ira set up and maintained in the name of his spouse taxpayer will have no interest in the new ira of his former spouse taxpayer's calendar_year through calendar_year ira a distributions were based on the ira a balance prior to the divorce said balance will decline by approximately fifty percent because of the divorce of taxpayer and his spouse in this regard the service believes that compliance with sec_72 for calendar years beginning with the calendar_year following the calendar_year of the divorce will continue if taxpayer reduces his monthly ira a distribution by approximately fifty percent thus with respect to your second ruling_request we conclude that the reduction in the monthly distribution from ira a to taxpayer beginning in calendar_year prior to taxpayer attaining age will not constitute a subsequent modification in his series of periodic_payments as the term subsequent modification is used in sec_72 of the code and will not result in the imposition on taxpayer of the ten percent additional income_tax imposed by sec_72 pursuant to sec_72 with respect to your third ruling_request as noted above sec_72 provides for imposition of the additional ten percent tax plus interest when a series of periodic_payments is substantially_modified prior to the closing of the five year period beginning with the date of the first payment and prior to the date on which the recipient-taxpayer attains age in this case taxpayer will attain age on date additionally taxpayer began receiving his series of periodic_payments which it has been represented are intended to comply with the requirements of sec_72 of the code in date and the five year period will end with the month of date thus with respect to your third ruling_request the service concludes that taxpayer may change the method of distribution and the amount thereof from his ira a at any time after date without imposition of the ten percent additional income_tax plus interest by sec_72 because of a subsequent modification of a series of substantiaily equal periodic_payments this ruling letter is based on the assumption that ira a meets the requirements of sec_408 of the code at all relevant times this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent aid page the original of this ruling letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours frases le pee ces v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice
